Citation Nr: 1338316	
Decision Date: 11/21/13    Archive Date: 12/06/13

DOCKET NO.  07-35 155	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina

THE ISSUES

1.  Entitlement to service connection for bilateral carpal tunnel syndrome.  

2.  Whether new and material evidence has been presented to reopen a claim of service connection for irritable bowel syndrome.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL
The Veteran

ATTORNEY FOR THE BOARD

S. D. Regan, Counsel




INTRODUCTION

The Veteran, who is the appellant, retired from active duty in December 1998 after 20 years of service.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions in November 2006 of a Department of Veterans Affairs (VA) Regional Office (RO).  

In May 2009, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's file.

In January 2010 and January 2012, the Board remanded the claim of entitlement to service connection for bilateral carpal tunnel syndrome for further development.  

In a statement in February 2013, the Veteran raised an issue, pertaining to the claim of service connection for a bilateral wrist disability, other than bilateral carpal tunnel syndrome, which was denied in a decision by Board in January 2012.  The matter is referred to the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. 


REMAND

This case was previously remanded by the Board in January 2012, in part, to afford the Veteran a VA examination to determine whether the current bilateral carpal tunnel syndrome was related to service.  




The Veteran was subsequently afforded a VA neurological examination in February 2012.  Although the VA examiner addressed the Veteran's symptoms of numbness and tingling of the hands during service, the VA examiner stated that there was no documentation to support her statements.  The Veteran is competent to report numbness of her hands in service and since service.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The VA examiner did not address the fact that the Veteran was diagnosed with early carpal tunnel of the right hand in September 2003 and bilateral carpal tunnel syndrome in March 2005.  

A remand by the Board confers upon a Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  As the development requested pursuant to the remand has not been accomplished, the Veteran must be afforded another VA examination.  

In September 2012, the RO determined that new and material evidence had not presented to reopen a claim of service connection for irritable bowel syndrome.  In February 2013, the Veteran expressed disagreement with the denial of the claim.  As the RO has not yet issued a statement of the case, the Board is compelled to remand the claim to the RO for the issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999). 

Accordingly, the case is REMANDED for the following:  

1.  Afford the Veteran a VA examination by a VA examiner who has not previously examined her, to determine:






Whether it is more likely than not (greater than 50 percent probability), as likely as not (about 50 percent probability), or less likely than not (less than 50 percent probability) that the current bilateral carpal tunnel syndrome is related to the Veteran's in-service complaints of bilateral hand injuries in May 1979, sore muscles in her arms in February 1992, a right hand and wrist injury in February 1994, and complaints of bilateral hand and wrist pain with stiffness in April 1998.  

In formulating an opinion, the VA examiner is asked to consider the following facts as determined by the Board:

After service treatment records show that the Veteran was diagnosed with early carpal tunnel syndrome in September 2003 and bilateral carpal tunnel syndrome in March 2005.  

The Veteran is competent to describe bilateral hand and wrist complaints, including numbness and tingling, during service and since service, and current symptoms that may form the basis of the diagnosis.  

If after a review of the record, an opinion is not possible without resort to speculation, the VA examiner is asked to clarify whether the opinion cannot be rendered because there are other potential causes for the disability, please identify the other potential causes based on the evidence of record, when an in-service injury is not more likely than any other to cause any current disability and that an opinion on causation is beyond what may be reasonably concluded based on the evidence of record.  


The Veteran's file must be made available to the examiner for review.  

2.  Furnish the Veteran and her representative a statement of the case on the new and material evidence claim of service connection for irritable bowel syndrome.  In order to perfect an appeal to the Board, the Veteran must timely file a substantive appeal, following the issuance of the statement of the case.  

3.  After the above development is completed, adjudicate the claims.  If any benefit is denied, furnish the Veteran and her representative a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the claims the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


